DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 9, and 15 have been considered but are moot because the arguments do not apply in view of newly found reference Maruyama being used in the current rejection.  See the new rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0009605 to Ortiz (“Ortiz”) in view of US PG Pub 2015/0202529 to Paradise (“Paradise”) and US PG Pub 2014/0215512 to Maruyama (“Maruyama”).
Regarding claim 1, “A computer-implemented method” reads on the Multiple visual perspectives in video of private and public activities including those in public areas such as entertainment venues captured by cameras located near the activities can be transmitted over data networks to a server where video-related data is processed and recorded for selective display by authorized, remote video display devices (e.g., HDTV, set-top boxes, computers, handheld devices) in wired/wireless communication with the server (abstract) disclosed by Ortiz and represented in Fig. 1.
As to “comprising: transmitting, over a network, a first live video stream and a second live video stream, to a plurality of viewing devices” Ortiz discloses (¶0040, ¶0042, ¶0043, ¶0050, abstract) that the various users of the handheld devices with video cameras are located throughout the venue, where these users capture live video from different sections and provide to the server over data network which provides it to remote display devices for display as represented in Figs. 1 and 2.
As to “determining that the first live video stream and the replay are relating to an event” Ortiz discloses (¶0048, ¶0052) that the activity organization module at the server organizes video captured by different users at the venue using cameras, where the videos of various perspectives of the activity are 
As to “providing a multi-perspective interface, over the network, to at least one of the plurality of viewing devices, the multi-perspective interface including the first live video stream and the replay” Ortiz discloses (¶0028, ¶0070) that the remote display device is provided with split screen views where multiple visual perspectives of the same activity are simultaneously played and replayed in synchronicity as represented in Fig. 9.
Ortiz meets all the limitations of the claim except “receiving information about user engagements with the second live video stream from the plurality of viewing devices.”  However, Paradise discloses (¶0021, ¶0028) that the system receives users’ activity video signal from a plurality of clients as represented in Fig. 2B.
As to ‘identifying at least one portion of the second live video stream based on the correlated time associated with each user engagement” Paradise discloses (¶0021, ¶0028, claim 2) that the system detects user-activity events of interest within the video signal where the segments of video signals correlate in time to the events of interest as represented in Fig. 2B.
As to “automatically creating, based on the identification of the at least one portion of the second live video stream, a replay from the second live video stream, the replay being a segment of the second live video stream” Paradise 
Combination of Ortiz and Paradise meets all the limitations of the claim except “wherein, for each user engagement, the information includes a time of a user gesture that is correlated with a frame of the second live video stream and a user identifier corresponding to the user gesture.”  However, Maruyama discloses (¶0133) that the user provides comment associated with a specified time or a specified frame number of the video, where (¶0134) each comment provided by the users is received/stored in association with an image to which the comment is provided along with a user ID of the user and a time point of the comment in the video.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz and Paradise’s systems by receiving information about engagements including a time of a user gesture and a user identifier corresponding to the user gesture as taught by Maruyama in order to generate a video content in which a user engagement is superimposed with an increased visibility (¶0024) along with affecting the display priority of an engagement with the user ID specified in advance by the user (¶0219).

Regarding claim 9, see rejection similar to claim 1.

Regarding claim 15, see rejection similar to claim 1.

Claims 2, 3, 10, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Paradise and Maruyama as applied to claims 1, 9, and 15 above, and further in view of US PG Pub 2012/0219271 to Vunic (“Vunic”).
Regarding claim 2, combination of Ortiz, Paradise, and Maruyama meets all the limitations of the claim except “The method of claim 1, further comprising: automatically creating the replay in response to the at least one portion of the second live video stream being associated with a number of user engagements equal to or above a threshold level.”  However, Vunic discloses (¶0073, ¶0074) that the highlights is created by editing together a series of video segments based on user selected criteria/preferences; (¶0032, ¶0039) the cameras monitor the video feeds and/or the live-action event, where they monitor for measurements or detections of values that exceed a predetermined threshold; a detected measurement that exceeds a predetermined threshold is assigned a value to the extent the specific event-trigger (measured value) exceeds the predetermined threshold, where this value corresponds to a weight.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, and Maruyama’s systems by creating the replay having user engagements matching the threshold 

Regarding claim 3, “The method of claim 1, further comprising: computing a score for the first live video stream and the replay using a weighted scoring algorithm configured to apply weights to a plurality of signals; and determining that the replay and the first live video stream relate to the event when the score is above or equal to a threshold level” Vunic discloses (¶0032, ¶0039) that the cameras monitor the video feeds and/or the live-action event, where they monitor for measurements or detections of values that exceed a predetermined threshold; a detected measurement that exceeds a predetermined threshold is assigned a value to the extent the specific event-trigger (measured value) exceeds the predetermined threshold, where this value corresponds to a weight; (¶0024, ¶0032) the weight assigned to each of a plurality of values derived from additional detectors detecting event triggers indicates the degree of relative priority to give to each specific value when determining whether, in the aggregate, the plurality of detected event triggers indicate that an event-segment has occurred.

Regarding claim 10, see rejection similar to claim 2.

Regarding claim 11, see rejection similar to claim 3.

claim 19, see rejection similar to claim 2.

Regarding claim 20, see rejection similar to claim 3.

Claims 4, 6-8, 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Paradise and Maruyama as applied to claims 1, 9, and 15 above, and further in view of US PG Pub 2012/0320013 to Perez (“Perez”).
Regarding claim 4, combination of Ortiz, Paradise, and Maruyama meets all the limitations of the claim except “The method of claim 1, further comprising: computing a score for the first live video stream and the replay based on a combination of signals; and determining that the replay and the first lived video stream related to the event when the score is above or equal to a threshold value.”  However, Perez discloses (¶0037) that the capture device includes a clock that receives a remotely generated time signal, to allow the captured media stream to be tagged with time metadata, where the event sharing server determines whether the media stream is generated within a sufficiently close time and location to other received media streams to potentially capture a same event as the other received media streams.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, and Maruyama’s systems by correlating two streams based on the signals as taught by Perez in order to verify that the video feeds are for the same event before selecting which feeds to present to an audience (¶0001).

Regarding claim 6, “The method of claim 1, further comprising: analyzing video of the first and second live video streams using a video analyzer; and determining that the first and second live video streams relate to the event based on results of the video analyzer” Perez discloses (¶0042) that the content of media streams may be analyzed for similar image and/or audio content, and an event definition generated only if similar content is found in the streams.

Regarding claim 7, “The method of claim 6, further comprising: recognizing, using the video analyzer, at least one of a person or an object in the first live video stream that is also in the replay” Perez discloses (¶0021, ¶0022) that the multiple media streams may be confirmed as capturing a same event by performing object detection to detect common objects captured in each stream.

Regarding claim 8, “The method of claim 1, further comprising: analyzing audio of the first and second live video streams using an audio analyzer; and determining that the first and second live video streams relate to the event based on results of the audio analyzer” Perez discloses (¶0042) that the content of media streams may be analyzed for similar image and/or audio content, and an event definition generated only if similar content is found in the streams.

Regarding claim 12, see rejection similar to claim 4.

claim 16, see rejection similar to claim 6.

Regarding claim 18, see rejection similar to claim 8.

Claims 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz in view of Paradise and Maruyama as applied to claims 1, 9, and 15 above, and further in view of US PG Pub 2014/0137144 to Jarvenpaa (“Jarvenpaa”).
Regarding claim 14, combination of Ortiz, Paradise, and Maruyama meets all the limitations of the claim except “The non-transitory computer readable medium of claim 9, wherein the user gesture includes a tap on a portion of a display screen that displays the second live video stream.”  However, Jarvenpaa discloses (¶0069, ¶0080, ¶0081) that while the user is viewing a live video stream, the audience reactions to the video stream is recorded by displaying options to the audience and selecting/tapping Agree or Disagree buttons as represented in Fig. 6A (elements 632, 634); (¶0046, ¶0095) the viewer interacts with the video where the button can be replaced with a user interface element that is activated using a touchpad input.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Ortiz, Paradise, and Maruyama’s systems by tapping on a portion of the display as the user gesture as taught by Jarvenpaa in order to record reaction by selecting of reaction buttons that the viewer/user can click in real-time while watching the video (¶0046).

claim 22, see rejection similar to claim 14.

Regarding claim 23, see rejection similar to claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425